Citation Nr: 9935392	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-18 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, currently evaluated as 
20 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for aggravation of diabetes mellitus 
as a result of VA treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for residuals of the placement of a 
pacemaker at a VA facility.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis of the 
back, hips, shoulders, hands, and legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in May 1995, March 1997, and September 1998.

The veteran also initiated an appeal of the RO's September 
1998 denial of his claim of entitlement to service connection 
for diabetes mellitus.  However, in a submission received by 
the RO in July 1999, the veteran withdrew his claim for this 
benefit.  See 38 C.F.R. § 20.204 (1999).

The claim of entitlement to service connection for a 
psychiatric disorder will be addressed in the REASONS AND 
BASES and REMAND sections of this decision.  The claims of 
entitlement to service connection for hypertension and for 
arthritis of the back, hips, shoulders, hands, and legs will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine is manifested by significant 
limitation of motion, pain with all motions, marked muscle 
spasm, and a markedly positive Lasegue's test.

3.  There is no competent medical evidence of a nexus between 
the veteran's diabetes mellitus and any aspect of treatment 
at a VA facility.

4.  There is no competent medical evidence of a nexus between 
any current cardiovascular disability and the VA's placement 
of a pacemaker.

5.  There is competent medical evidence of a nexus between 
the veteran's claimed psychiatric disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for degenerative 
disc disease of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for aggravation of 
diabetes mellitus as a result of VA treatment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for residuals of the 
placement of a pacemaker at a VA facility is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for degenerative disc 
disease of the lumbosacral spine is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In light of in-service treatment for low back pain, the RO 
granted service connection for degenerative disc syndrome of 
the lumbosacral spine in a May 1969 rating decision.  A 10 
percent evaluation was assigned, effective from January 1969.  
Based on the results of an October 1989 VA examination, the 
RO increased this evaluation to 20 percent, effective 
September 1989, in a November 1989 rating decision.  The 20 
percent evaluation has since remained in effect and is at 
issue in this case.

During his January 1994 VA general medical examination, the 
veteran complained of pain and stiffness in the mid-back that 
radiated to both buttocks and to the right knee posteriorly.  
The examination revealed forward flexion to 30 degrees; 
extension to 10 degrees, with pain; and right and left 
lateral flexion to 10 degrees, without difficulty.  
Discomfort was noted with right and left lateral rotation of 
the lumbar spine.  There was vertebral tenderness to 
palpation in the areas from L1 to L5 and minimal tenderness 
in both sacroiliac joints.  The diagnosis was chronic low 
back pain.  Subsequent x-rays revealed multiple 
abnormalities, including angulation at the L5-S1 level, 
severe narrowing of the L5-S1 intervertebral disc space, 
minimal narrowing of the disc space at L4-L5, mineralization 
of the anterior spinous ligament ventral to L4, minimal 
narrowing of L2-L3, and moderate narrowing of L1-L2.

A VA treatment record, dated in March 1996, indicates that 
the veteran was treated for an acute back injury, with 
worsening pain, and he was prescribed Percocet.  He was seen 
for continued complaints of back pain in April 1996.  

The veteran also underwent a VA spine examination in April 
1996.  During this examination, he described constant pain in 
the lower back that would get so bad that, at times, he could 
not walk.  He also reported paresthesias down both legs.  The 
examination revealed "marked" muscle spasm in the 
paraspinal lumbar area.  Range of motion testing revealed 
forward flexion to 45 degrees, backward extension to 30 
degrees, left and right lateral flexion to 20 degrees, and 
bilateral rotation to 25 degrees.  Objective evidence of pain 
was shown with all motions.  Lasegue's sign was noted to be 
"markedly" positive, with 2+ on the right and 1+ on the 
left.  Also, straight leg raising was 2+ on the right and 1+ 
on the left.  The diagnoses were degenerative arthritis and 
degenerative disc disease of the lumbar spine.  X-rays from 
April 1996 revealed marked degenerative changes in the lumbar 
spine, without any significant interval change since January 
1994.

During his July 1996 VA hearing, the veteran testified that 
he had a constant "piercing" pain in his back, with spasms.  
He indicates that this pain limited his ability to walk and 
to have bowel movements.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's degenerative disc disease 
of the lumbosacral spine at the 20 percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  Under this 
section, a 20 percent evaluation is in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks and little intermittent 
relief.  A 60 percent evaluation is in order for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

In this case, the Board observes that range of motion studies 
have revealed flexion ranging from 30 to 45 degrees and 
extension ranging from 10 to 30 degrees, with pain on all 
lumbosacral spine motions.  This symptomatology, particularly 
in light of the considerations of DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40 and 4.45 
(1999), signifies severe degenerative disc disease and 
warrants a disability evaluation of at least 40 percent under 
Diagnostic Code 5293.  Moreover, the veteran's April 1996 VA 
spine examination revealed "marked" muscle spasm in the 
paraspinal lumbar area and a "markedly" positive Lasegue's 
sign, indicating sciatic neuropathy.  These particular 
symptoms are among those contemplated in the criteria for a 
60 percent evaluation under Diagnostic Code 5293, and, after 
resolving all doubt in favor of the veteran, the Board finds 
that his degenerative disc disease is more aptly 
characterized as "pronounced" than as "severe."  As such, 
an evaluation of 60 percent, the maximum available under 
Diagnostic Code 5293, is warranted.

The Board has considered other diagnostic criteria in 
evaluating the veteran's degenerative disc disease of the 
lumbosacral spine.  However, in the absence of evidence of 
residuals of a vertebral fracture with cord involvement, 
requiring bedridden status or long leg braces (the criteria 
for a 100 percent evaluation under Diagnostic Code 5285); or 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle (the criteria for a 100 percent evaluation 
under Diagnostic Code 5286), the Board finds no basis for an 
evaluation in excess of 60 percent.  Therefore, the Board 
concludes that the evidence of record supports a 60 percent 
evaluation, but not more, for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine. 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected degenerative disc disease of the 
lumbosacral spine has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


II.  Claims for compensation under 38 U.S.C.A. § 1151

A.  Applicable laws and regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented well-grounded 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claims 
are well grounded; that is, the claims must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

B.  Diabetes mellitus

In this case, the veteran has contended that his preexisting 
diabetes mellitus was aggravated as a result of being 
prescribed a combination of Maxzide and Glipizide by VA 
doctors.  He has asserted that this combination of 
medications caused his dependence on insulin.

The Board has reviewed the claims file and observes that the 
veteran has been treated for diabetes mellitus since May 
1989.  Subsequent records reflect that his diabetes mellitus 
was poorly controlled.  In April 1992, he was prescribed 
Maxzide because his glucose level was 291 mg/dl.  In May 
1992, the veteran was seen for complaints of a possible 
allergic reaction to Maxzide.  VA records from that month 
indicate that he was treated for a right axillary abscess, 
but the veteran's examiners did not relate this abscess, or 
any other possible side effects, to his medications.  Blood 
testing from November 1992 revealed a blood sugar level of 
257 mg/dl, and the veteran was switched to insulin injection 
therapy at that time.  None of the veteran's subsequent 
medical records, including the report of his January 1994 VA 
general medical examination, suggests that his diabetes 
mellitus worsened as a result of VA treatment.

Indeed, the only evidence of record supporting a nexus 
between the veteran's diabetes mellitus and VA treatment is 
his lay opinion, as indicated in the transcript of his July 
1996 VA hearing.  However, the Board would point out that the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for aggravation of his diabetes mellitus 
is well grounded.  Given the absence of competent medical 
evidence to support the veteran's claim, this claim must be 
denied as not well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997). 

C.  Residuals of the placement of a pacemaker

In this case, the veteran has contended that, in 1995, VA 
doctors fitted him with a pacemaker without his permission 
and that his heart condition has worsened since that time.

The Board has reviewed the claims file and observes that the 
veteran has been treated for high blood pressure since May 
1989 and that he was treated for an increased heart rate in 
January 1995 and atrial flutter and tachycardia in September 
1995.  In October 1995, he was admitted to a VA facility for 
treatment for atrial fibrillation.  He was fitted with a 
pacemaker during this hospitalization, and the claims file 
reflects that he signed a consent form so as to have this 
surgical procedure performed.  No complications were noted in 
conjunction with the surgery.  Subsequent VA treatment 
records do indicate continued atrial fibrillation, and the 
veteran has been prescribed Coumadin.  However, none of these 
records relates any current cardiovascular problems to the 
VA's placement of a pacemaker.  In fact, a September 1997 VA 
treatment record indicates that the veteran's pacemaker was 
functioning normally. 

In this case, the only evidence of record supporting a nexus 
between any current cardiovascular disability and the VA's 
placement of a pacemaker is the veteran's lay opinion, as 
indicated in several lay statements.  Again, however, the 
Board would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. at 93; 
Espiritu v. Derwinski, 2 Vet. App. at 494-95. Given the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68. 


D.  Conclusion

In the appealed rating decisions, the RO denied the veteran's 
claims for compensation under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) on their merits, while the Board has denied these 
same claims as not well grounded.  Nevertheless, regardless 
of the dispositions of the RO, the Board observes that the 
United States Court of Appeals for Veterans Claims has held 
that no prejudice to the veteran results in cases where the 
RO denies such a claim on its merits and does not include an 
analysis of whether the veteran's claim is well grounded, and 
the Board denies the same claim as not well grounded.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

III.  Entitlement to service connection for a psychiatric 
disorder

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran has submitted a claim 
which is plausible and capable of substantiation.  The Board 
has based this preliminary finding on evidence of psychiatric 
treatment for a personality disorder in service, with a 
related diagnosis of a dissociative reaction, and post-
service evidence of treatment for depression and anxiety.

ORDER

Entitlement to a 60 percent evaluation for degenerative disc 
disease of the lumbosacral spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for aggravation of diabetes mellitus as a result of VA 
treatment is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for residuals of the placement of a pacemaker at a VA 
facility is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is found to be well grounded.


REMAND

As the Board has found the veteran's claim for service 
connection for a psychiatric disorder to be well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In this case, 
the veteran has not received such an examination to date, and 
the psychiatric reports of record do not specifically address 
the question of whether the veteran's current psychiatric 
problems are related to his in-service treatment.

Additionally, in his November 1999 Brief on Appeal, the 
veteran's representative asserted that, during the July 1996 
VA hearing, the veteran had indicated his disagreement with 
the RO's May 1996 denial of service connection for 
hypertension and for arthritis of the back, hips, shoulders, 
hands, and legs, but no Statement of the Case was issued by 
the RO.  The Board finds that this disagreement is, in fact, 
reflected in the transcript of the July 1996 VA hearing.  
Under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), a 
remand is in order so that a Statement of the Case addressing 
the noted claims can be issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the etiology, nature, and 
extent of his claimed psychiatric 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorders, if present, are 
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed, and the examination report 
should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

3.  The RO should also issue a Statement 
of the Case pertaining to the issues of 
entitlement to service connection for 
hypertension and for arthritis of the 
back, hips, shoulders, hands, and legs.  
This Statement of the Case should contain 
a complete description of the actions 
that the veteran needs to take to 
complete his appeal on these issues.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






